DETAILED ACTION
This action is pursuant to the claims filed on 02/07/2018. Claims 1-11 are pending. A first action on the merits of claims 1-11 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/07/2018 and 07/02/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-3, 5, and 7 are objected to because of the following informalities: 
Claim 1 line 4, “a first contact section to be placed …” should read “a first contact section configured to be placed …”.
Claim 1 line 6, “a second contact section to be placed …” should read “a second contact section configured to be placed …”.
Claim 1 line 14, “a cinch section to be placed …” should read “a cinch section configured to be placed …”.
Claim 2 line 3, “at least one electrode to be placed under each of the left and right axillae” should read “at least one electrode configured
Claim 3 line 3, “an electrocardiograph” should read “an electrocardiograph body” or “an electrocardiograph device”. 
Claim 4 line 2; “so as to be attached onto a body surface” should read “so as to be configured to be attached onto a body surface”.
Claim 5 line 6, “a portion to be placed…” should read “a portion configured to be placed…”.
Claim 7 line 3, “an electrocardiograph” should read “an electrocardiograph body” or “an electrocardiograph device”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "The biological information measuring instrument according to claim 1, shaped like a strap…" in line 2. It is unclear what structure of the biological information measuring instrument is shaped like a strap. For examination purposes, the first and second contact sections will be interpreted to be shaped like a strap.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a biological information processing unit” in claim 6.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 5 and 8-9 is/are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claim 5 recites .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8, and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Kao (WO2004/112605).
Regarding claim 1, Kao teaches a biological information measuring instrument to be worn by an animal for measurement of biological information of the animal (Fig 4a), the instrument comprising: a first contact section to be placed in direct contact with the right axillae of the animal (Fig 3-4a, portion containing electrode 13 at right axillae): a second contact section to be placed in direct contact with the left axillae of the animal (Fig 3-4a portion containing electrode 13 at left axillae): at least one electrode provided on at least one of the first contact section and the second contact section (electrodes 13); a first pull-up section configured to pull up the first contact section toward a dorsal region of the animal (Fig 4a corresponding mounting portion 40); a second pull-up section configured to pull up the second contact section toward the dorsal region (Fig 4a corresponding mounting portion ; and a cinch section to be placed across an anterior chest of the animal to draw the first and second pull-up sections together (Modifed Fig 4a below), wherein at least one of the first and second contact sections is configured to press the at least one electrode to the axillae of the animal (see Fig 2b, contact sections press electrodes 13 into axillae).
    PNG
    media_image1.png
    573
    508
    media_image1.png
    Greyscale

Regarding claim 2, Kao further teaches wherein the at least one electrode comprises at least one electrode to be placed under each of the left and right axillae of the animal (Fig 3-4a, electrodes 13 on each side).
Regarding claim 4, Kao further teaches the device is shaped like a strap so as to be attached onto a body surface of the animal (See Fig 4a, device is shaped like strap and placed on animal).
Regarding claim 5, Kao further teaches forelimb-insertion openings through which respective forelimbs of the animal are to be passed (Fig 4a openings defined by each mounting portion 40 and electrodes 13); wherein the first and second contact sections each comprise a portion to be placed in direct contact with the associated one of the axillae (Fig 3-4a, electrodes 13 are configured for direct contact with axillae), the portion forming a periphery of the associated one of the forelimb-insertion openings (electrodes 13 define a periphery of the openings for the legs of the animal).
Regarding claim 8, Kao further teaches wherein the forelimb-insertion openings comprises a first forelimb-insertion opening and a second forelimb-insertion opening (Fig 4a openings defined by each mounting portion 40 and electrodes 13), the first contact section forms a periphery of the first forelimb-insertion openings (Fig 3-4a, section of electrode 13 forms periphery of first insertion opening), and the second contact section forms a periphery of the second forelimb-insertion openings (Fig 3-4a, section of second electrode 13 forms periphery of second insertion opening).
Regarding claim 10, Kao further teaches wherein the first pull-up section and the second pull-up section are shaped like a strap (Fig 4a, mounting portions 40 are shaped like straps), and the first pull-up section comprises a first fastening member, and the second pull-up section comprises a second fastening member (each mounting portion 40 comprises connecting loop and tightening adjuster 41) and the first fastening member is connectable to the second fastening member (Fig 4a first and second mounting portions 40 indirectly connectable to one another via the triangular piece of the cinch section).
Regarding claim 11, Kao further teaches wherein the first fastening member is adjustable in a length of the first pull-up section or the second fastening member is adjustable in a length of the second pull-up section (Fig 4a, tightening adjusters 41 of each mounting portion 41 configured to adjust a length of the mounting portions 40).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Belalcazar (U.S. PGPub No. 2009/0326387).
Regarding claim 3, Kao teaches the device of claim 2 as stated above. Kao further teaches a control calculation unit (Fig 1, 15).
Kao fails to explicitly teach wherein the electrode is connected to an electrocardiograph.
In related prior art, Belalcazar teaches a similar system for biological information measurement of animals (Fig 1) wherein the electrode is connected to an electrocardiograph (Fig 1 ECG monitoring component 122). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control calculation unit and electrodes of Kao in view of Belalcazar to incorporate the control unit capable of processing an ECG signal to arrive at the device of claim 3. Doing so would have been obvious to one of ordinary skill in the art to yield a system capable of measuring an ECG and bioimpedance simultaneously ([0019]).
Regarding claim 6, kao teaches the device of claim 1 as stated above and further teaches a biological information processing unit (Fig 1 control calculation unit 15) configured to obtain measurements produced by the at least one electrode and generate output data containing the biological information of the animal from the measurements ([0017-0018] of translation).
Kao fails to teach wherein the control calculation unit is an electrocardiograph.
Belalcazar teaches a similar system for biological information measurement of animals (Fig 1) wherein the electrode is connected to an electrocardiograph 
Regarding claim 7, Kao teaches the device of claim 1 as stated above and further teaches an a control calculation unit connected with the at least one electrode via a connecting cable containing an electrically conductive substance (Fig 2a, connection cord 26 connecting to control calculation unit 15), wherein the connecting cable provided in the first pull-up section or the second pull-up section (Fig 1, connection cord 26 partially provided in first/second pull up section at electrode site 13).
Kao fails to teach wherein the control calculation unit is an electrocardiograph.
Belalcazar teaches a similar system for biological information measurement of animals (Fig 1) wherein the electrode is connected to an electrocardiograph (Fig 1 ECG monitoring component 122). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control calculation unit and electrodes of Kao in view of Belalcazar to incorporate the control unit capable of processing an ECG signal to arrive at the device of claim 7. Doing so would have been obvious to one of ordinary skill in the art to yield a system capable of measuring an ECG and bioimpedance simultaneously ([0019]).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kao in view of Derchak (U.S. PGPub No. 2006/0258914).
Regarding claim 9, Kao teaches the device of claim 8 as stated above and further teaches an alternative embodiment wherein a net section encompasses the entire device (see Fig 6a-b).
This embodiment of Kao fails to teach wherein this section comprises cloth. 
In related prior art, Derchak teaches a similar device wherein the system is encompassed entirely by a garment (Fig 1c garment 13). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/A.Z.M./Examiner, Art Unit 3794                                                                                                                                                                                                        
/EUN HWA KIM/Primary Examiner, Art Unit 3794